              Case 5:19-cv-00741-FB Document 19-1 Filed 02/05/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 CARLTON OVERTON,

 Plaintiff,                                                    Case No. 5:19-cv-00741

 v.
                                                             Honorable Judge Fred Biery
 WELLS FARGO BANK, N.A.,

 Defendant.


                         ORDER ON DISMISSAL WITH PREJUDICE


        Plaintiff, Carlton Overton (“Plaintiff”), by and through his attorneys, Sulaiman Law Group,

Ltd. having filed with this Court his Agreed Stipulation of Dismissal with Prejudice and the Court

having reviewed same, now finds that this matter should be dismissed.

        IT IS THEREFORE ORDERED by this Court that Plaintiff’s claims against Wells Fargo

Bank, N. A. are hereby dismissed, with prejudice.


Dated: ________________________

                                             _______________________________________
                                             Judge, U.S. District Court
